Citation Nr: 0103909	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-33 962A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a herniated disc of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1997 rating decision by the RO that 
denied a claim of entitlement to service connection for a 
herniated disc of the lumbosacral spine.  The veteran was 
notified of the denial by a letter sent on April 7, 1997.


FINDINGS OF FACT

1.  By a March 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
herniated disc of the lumbosacral spine.

2.  Notice of the March 1997 denial was mailed to the veteran 
on April 7, 1997.

3.  The veteran submitted a notice of disagreement (NOD) on 
April 24, 1997.

4.  A statement of the case (SOC) was issued on 
September 8, 1997.

5.  A timely substantive appeal setting forth allegations of 
error of fact or law was not submitted.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 
March 1997 RO decision which denied a claim of service 
connection for a herniated disc of the lumbosacral spine.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue addressed in the 
March 1997 rating decision.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (emphasis added).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, a March 1997 decision of the RO denied 
a claim of entitlement to service connection for herniated 
disc of the lumbosacral spine.  Notice of this decision was 
sent to veteran on April 7, 1997.  Thereafter, the veteran 
filed a NOD on April 24, 1997.  A SOC was issued on 
September 8, 1997.  A VA Form 9 was received on 
December 12, 1997, but no argument relating to error of fact 
or law was made.  In fact, no comment was made except to 
request a hearing before a member of the Board at the RO.  
See 38 C.F.R. § 20.202 (2000) (a substantive appeal must set 
forth specific allegation of error of fact or law).  In a 
letter received on March 31, 1999, the veteran informed the 
RO that he wanted to cancel his hearing before a member of 
the Board and requested a hearing before a hearing officer at 
the RO.  In a letter received on May 28, 1999, the veteran 
noted that he no longer wanted a local or travel board 
hearing and that his representative would present written 
argument on his behalf.  A written statement from the 
veteran's representative, received on May 28, 1999, did 
include argument of error of fact or law.  However, this 
argument was not timely.  

The Board notes that additional evidence was received during 
the time period for perfecting an appeal, and a SSOC was 
issued on November 24, 1997, but no writing constituting a 
substantive appeal was thereafter received in a timely 
manner.  See VAOPGCPREC 9-97 (Feb. 11, 1997).  

Given that the notice of the March 1997 denial was mailed to 
the veteran on April 7, 1997, and because a SOC was issued on 
September 8, 1997, the veteran had until April 8, 1998 (the 
end of the one-year period that began on the day the RO 
mailed the April 7, 1997 notice) to file either a substantive 
appeal or a request for an extension of time.  

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  His VA Form 9, received on December 11, 1997, did not 
set forth specific allegation of error of fact or law.  A 
statement from the veteran's representative which could be 
construed as a substantive appeal was submitted on 
May 28, 1999; however, this written statement was submitted 
well after the time period for filing a substantive appeal 
had passed.  Tomlin v. Brown, 5 Vet. App. 355 (1993); 
38 C.F.R. § 20.302(c) (2000).  

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Consequently, in a letter to 
the veteran, on November 20, 2000, the Board notified the 
veteran of the Board's intent to consider the timeliness of 
the substantive appeal as to the issue of service connection 
for herniated disc of the lumbosacral spine.  The Board also 
furnished the veteran with a summary of the laws and 
regulations applicable to the proper filing of appeals 
including those pertaining to the issues of timeliness and 
adequacy of the substantive appeal.  See 38 C.F.R. §§ 20.202, 
20.204, and 20.302.  The Board noted that the veteran and his 
representative had 60 days from the date the letter was 
mailed to present written argument, present additional 
evidence relevant to jurisdiction, or to request a hearing to 
present oral argument on the question of timeliness and 
adequacy of the appeal.  The Board also informed the veteran 
that, if no response was received from the veteran or his 
representative by the end of the 60-day period, the Board 
would assume that no argument or evidence was being 
submitted, and that a hearing was not being requested.  The 
record indicates that neither the veteran nor his 
representative responded to the Board's November 20, 2000 
letter.  

Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, he is statutorily barred from appealing the March 1997 
decision that denied a claim of service connection for a 
herniated disc of the lumbosacral spine.  The Board does not 
have jurisdiction to consider an appeal from this decision.  
38 C.F.R. § 20.200; Roy, supra.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

